Metcalf, J.
By St. 1849, c. 49, § 1, “ every person who shall, by previous appointment or arrangement, meet another person and engage in a fight, shall be punished,” &c. By § 2, “ every person who shall be present at such fight, as an aid, second or surgeon, or who shall advise, encourage or promote such fight, shall be punished,” &c. One of these defendants has been indicted and found guilty on the first section of this statute, and the other on the second section; and each has moved in arrest of judgment for insufficiency of the indictment against him. But the court are of opinion that both are sufficient, within the rule, which has been repeatedly recognized and applied, that a charge in an indictment may be made in the words of a statute, without a particular statement of facts and circumstances, when, by using those words, the act in which an offence consists is fully, directly and expressly alleged, without *328any uncertainty or ambiguity. See Commonwealth v. Ashley, 2 Gray, 357, and authorities there cited; State v. Kesslering, 12 Missouri, 565 ; State v. Click, 2 Alab. 26.
The court are also of opinion that the rulings and instructions at the trial were all clearly right. Exceptions overruled.